726 N.W.2d 720 (2007)
GRAND RAPIDS EDUCATIONAL SUPPORT PERSONNEL ASSOCIATION, MEA/NEA, Plaintiffs-Appellees,
v.
DEAN TRANSPORTATION, INC., and Dean Management Services, Inc., Defendants-Appellants.
Docket No. 132991. COA No. 272267.
Supreme Court of Michigan.
February 9, 2007.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs. The motions for immediate consideration and for stay of proceedings are DENIED as moot.